Case 9:21-cv-00103-TH-ZJH Document 4 Filed 07/20/21 Page 1 of 1 PageID #: 19



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

JUAN ANTONIO GARCIA                              §

VS.                                              §                CIVIL ACTION NO. 9:21cv103

DIRECTOR, TDCJ-CID                               §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

        Juan Antonio Garcia, proceeding pro se, filed the above-styled petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and

applicable orders of this Court. The Magistrate Judge has submitted a Report and Recommendation

of United States Magistrate Judge recommending the petition be dismissed without prejudice.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report

and Recommendation.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment shall be entered dismissing

the petition.

        SIGNED this the 20 day of July, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
